In an action to foreclose a mortgage, the plaintiff appeals from an order of the Supreme Court, Rockland County (Liebowitz, J.), entered April 25, 2007, which granted the motion of the defendant Karen Linzenberg, also known as Karen DeFiebre, in effect, to vacate the judgment of foreclosure and sale entered October 19, 2005 upon her default in answering or appearing.
Ordered that the order is reversed, on the law, the facts, and in the exercise of discretion, with costs, and the motion of the defendant Karen Linzenberg, also known as Karen DeFiebre, in effect, to vacate the judgment of foreclosure and sale entered October 19, 2005 is denied, and the judgment entered October 19, 2005 is reinstated.
The defendant Karen Linzenberg, also known as Karen DeFiebre, failed to present a reasonable excuse for her default in answering or appearing in this action (see CPLR 5015 [a] [1]; Eugene Di Lorenzo, Inc. v A.C. Dutton Lbr. Co., 67 NY2d 138, 141 [1986]; Bank of N.Y. v Segui, 42 AD3d 555 [2007]; Fischman v. Gilmore, 246 AD2d 508 [1998]; Morel v Clacherty, 186 AD2d 638 [1992]; Shaw v Shaw, 97 AD2d 403 [1983]). Furthermore, her allegations that the plaintiff committed or participated in fraud are broad and unsubstantiated (see Aames Capital Corp. v Davidsohn, 24 AD3d 474, 475 [2005]). Accordingly, the Supreme Court should have denied her motion to vacate.
In light of this determination, we need not address the parties’ remaining contentions. Mastro, J.R, Ritter, Garni and McCarthy, JJ., concur.